AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), executed as
the date set forth on the signature pages hereto and made effective as of
October 1, 2015 (the “Effective Date”), by and between Bovie Medical
Corporation, a corporation organized and existing under the laws of the State of
Delaware (the “Company”) and Jay D. Ewers (the “Executive”).
 
WITNESSETH:
 
WHEREAS, the Executive is currently employed by the Company pursuant  to the
terms of an Employment Agreement dated June 27, 2014, which was subsequently
amended on August 6, 2015 (the “Original Agreement”); and
 
WHEREAS, the Company is appointing Executive as its full-time Chief Financial
Officer; and
 
WHEREAS, the Company and the Executive desire to amend and restate the Original
Agreement in its entirety upon the terms and conditions as set forth herein.
 
NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein, the parties hereto agree as follows:
 
1)           EMPLOYMENT OF EXECUTIVE: The Company hereby agrees to continue to
employ the Executive and the Executive hereby accepts such continued employment
with the Company, in each case pursuant to the terms and conditions of this
Agreement.
 
2)           DUTIES: The Executive shall be employed as the Chief Financial
Officer of the Company and shall have the authority, functions, duties, powers
and responsibilities normally associated with such position, and such other
title, authority, functions, duties, powers and responsibilities as may be
assigned to the Executive from time to time by the Chief Executive Officer
and/or the Board of Directors of the Company (the “Board”) consistent with the
Executive’s position with the Company. Executive shall report to the Chief
Executive Officer. The Executive agrees to devote substantially all of his
business time and efforts to the performance of his duties, except for customary
vacations and reasonable absences due to illness or other incapacity as set
forth herein, and to perform all of his duties to the best of his professional
ability and comply with such reasonable policies, standards, and regulations of
the Company as are from time to time established by the Board. Without the prior
written consent of the Board, Executive shall have no outside business
activities that are competitive with or present a conflict of interest with the
Company, or that would conflict or interfere with the performance of his duties
hereunder.  Notwithstanding the foregoing, nothing contained herein shall be
construed so as to prohibit or prevent the Executive from engaging in charitable
causes, sitting on the boards of directors of not-for-profit entities, or
managing his and his family’s personal finances, so long as such activities do
not conflict or interfere with the performance of his duties
hereunder.  Executive represents that he is not a party to any other agreement
or understanding that would conflict or interfere with the performance of his
duties hereunder

 
 

--------------------------------------------------------------------------------

 

 
3)           TERM: The term of employment under this Agreement shall commence on
the Effective Date and shall continue until terminated in accordance with
Section 11 hereof (the “Term”).
 
4)           PLACE OF EMPLOYMENT: Executive’s principal work location shall be
in the Clearwater, Florida area; however, Executive shall work from the
Purchase, New York office as needed and directed by the Chief Executive Officer
and/or the Board.  The Clearwater, FL and Purchase, NY offices are collectively
referred to as the “Company’s Offices.”
 
5)           COMPENSATION: For all services rendered to the Company, the
Executive agrees to accept as total compensation a sum computed as set forth in
this section. All payments of compensation (whether under this Section 5 or
under any other section of this Agreement) shall be subject to all applicable
withholdings and deductions in accordance with applicable law and Company
policies and procedures.
 
(a)           Base Salary. The Company shall pay the Executive a base salary at
the rate of Two Hundred Thirty Five Thousand Dollars ($235,000.00) per year (the
“Base Salary”), in accordance with the customary payroll practices of the
Company applicable to senior executives. During the Term, the Company’s
Compensation Committee of the Board shall review the Base Salary and may provide
for such increases (but not decreases) in Base Salary as it may, in its sole and
exclusive discretion, deem appropriate.
 
(b)           Automobile Allowance. During the Term, Executive shall receive an
automobile allowance in the amount of Five Hundred Dollars ($500) per month.
 
(c)           Annual Bonuses. During the Term, in addition to the Base Salary,
the Executive shall have the opportunity to earn an annual bonus for fiscal
years 2015 (pro rated as of June 1, 2015) and 2016 (each, a “Performance Bonus”)
under an annual bonus plan to be established by the Board (the “Bonus Plan”)
provided, however, that the Bonus Plan under the Original Agreement (i.e., 20%
of the Base Salary then in effect) is prorated through May 31, 2015.  The target
Performance Bonus for each fiscal year shall be 35% of Base Salary (the “Target
Bonus”) with the actual Performance Bonus payable being determined in accordance
with the Bonus Plan.  In constructing the Company and individual performance
objectives and the associated bonus payouts, the Compensation Committee will
construct the Bonus Plan in such a way that bonus payments will scale
commensurate with Company and individual performance with no predefined limit on
bonus payouts.  Nothing contained in the foregoing shall limit the Executive’s
eligibility to receive any other bonus or incentive under any other bonus plan,
stock option or equity–based plan, or other policy or program of the Company.
 
(d)           Equity Awards.
 
i.           General.  Executive shall be eligible to participate in the
equity-based incentive plans of the Company and may receive awards thereunder,
as determined by the Compensation Committee from time to time and subject to the
terms and conditions of such plans and any award agreement between the Company
and Executive evidencing such awards.

 
2

--------------------------------------------------------------------------------

 

 
ii.           Sign-On Award.  As of the Effective Date, pursuant to an option
award agreement between the Company and the Executive that shall be delivered to
the Executive promptly following the Effective Date (the “Award Agreement”) the
Company shall grant to the Executive an option (an “Option”) to purchase 65,000
shares of the Company’s common stock, par value $0.001 per share (“Common
Stock”).  The exercise price per share subject to the Option shall be equal to
the closing price of a share of Common Stock on the Execution Date.  The Option
shall become exercisable with respect to 16,250 shares of Common Stock on each
of the first four anniversaries of the Effective Date, but shall otherwise be
subject to the terms and conditions of the Award Agreement and any applicable
plan. Subject to applicable securities laws, as determined by the Company and
its counsel, the Executive shall be entitled to exercise the Option cashlessly
and the Company shall register the stock subject to Option.
 
(e)           Sign-On Bonus.  As a further inducement to execute this Agreement
and commence employment with the Company pursuant to the terms of this
Agreement, the Company shall pay to the Executive, a sign-on award of $40,000
payable in two equal installments as follows: (i) the first installment in the
gross amount of Twenty Thousand Dollars ($20,000.00) upon the execution of this
Agreement, and (ii) the second and final installment in the gross amount of
Twenty Thousand Dollars ($20,000.00) shall be paid on June 26, 2015.
 
6)           VACATION/SICK TIME: The Company agrees that the Executive shall be
entitled to vacation time with full pay, of three (3) weeks (fifteen (15)
working days), during each year of Executive's employment. The scheduling of any
vacation shall be coordinated with the Company so that the staffing needs of the
Company are met to the extent reasonable possible. The Executive shall be
granted sick time in accordance with the policy outlined in the Company's policy
manual then in effect from time to time.
 
7)           REIMBURSEMENT OF BUSINESS EXPENSES: The Company agrees to pay,
either directly or indirectly by payment to the Executive, for all of the
Executive's reasonable entertainment, travel and other miscellaneous business
expenses incurred by him in the performance of his services under this
Agreement, in accordance with the Company’s policies regarding such
reimbursements. The Executive shall be entitled, on each business related trip,
to coach airline tickets on domestic travel and business class airline tickets
on international travel, and a full size rental automobile. As a prerequisite to
any payment or reimbursement by the Company for business expenses, the Executive
shall submit receipts of all such expenses to the Company, and the Company's
obligation to effect payment or reimbursement of such expenses shall be only to
the extent of such receipts.
 
8)           ADDITIONAL BENEFITS: The Executive and his dependents shall be
eligible to participate in the Company’s medical and dental insurance plans in
accordance with the terms and conditions of such plans.
 
9)           COMPANY PROPERTY: The Executive understands and agrees that Company
files, customer files, legal files, legal research files, form files, forms,
examples, samples, and all briefs and memoranda, intellectual property and other
work product or property, and all copies thereof (the “Company Property”) are
the sole and exclusive property of the Company; and the same shall remain in the
possession of the Company and shall constitute the property of the Company
irrespective of who prepared the same.  The Executive shall not remove,
photocopy, photograph, or in any other manner duplicate or otherwise remove, any
Company Property other than in the performance of his duties hereunder.

 
3

--------------------------------------------------------------------------------

 

 
10)           DISPOSITION OF PROPERTY UPON TERMINATION OF EMPLOYMENT: In the
event the employment of the Executive with the Company is terminated, the
Executive agrees and understands that all Company Property in his possession or
control shall be promptly returned to the Company, and the Executive shall have
no right, title or interest in the same.
 
11)           TERMINATION OF EMPLOYMENT: The employment of the Executive may be
terminated as follows:
 
(a)           Termination upon Death or Disability.  This Agreement and the
Executive’s employment hereunder shall automatically terminate on the date on
which the Executive dies or becomes permanently incapacitated. The Executive
shall be deemed to have become “permanently incapacitated” on the date that is
thirty (30) days after the Company has determined that the Executive has
suffered a Permanent Incapacity (as defined below) and so notifies the
Executive. For purposes of this Agreement, “Permanent Incapacity” shall mean
that (i) the Executive is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months; or (ii) the Executive is, by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months, receiving income benefits for a period of 90 days
under any long-term disability plan.
 
(b)           Termination by the Company for Cause.  The Company may terminate
this Agreement and the Executive’s employment hereunder for Cause (as defined
below), effective upon delivery of written notice (the “Termination Notice”) to
the Executive given at any time during the Term (without any necessity for prior
notice).  For purposes of this Agreement, “Cause” shall mean the Executive’s:
(1) conviction of any felony or any other crime involving dishonesty or moral
turpitude, (2) commission of any act of fraud or dishonesty by the Executive, or
theft of or maliciously intentional damage to the property of the Company or any
of its subsidiaries or affiliates, (3) willful or intentional breach of
Executive’s fiduciary duties to the Company, or (4) breach by Executive of any
material provision of this Agreement.  Prior to a termination by the Company of
the Executive's employment for Cause under subsection (3) or (4) of this Section
11(b), the Executive shall first have an opportunity to cure or remedy such
breach, provided that the breach is deemed curable by the Company, within
fifteen (15) days following the Termination Notice, or such longer period as is
reasonable under the circumstances, and provided that Executive diligently
pursues such cure within such fifteen (15) day period, and if the same is cured
or remedied within such period, such notice shall become null and void.
 

 
4

--------------------------------------------------------------------------------

 

(c)           Termination by the Company without Cause.  The Company may
terminate this Agreement and Executive’s employment hereunder without Cause,
upon at least thirty (30) days prior written notice to the Executive.
 
(d)           Termination by the Executive for Good Reason.  The Executive may
terminate this Agreement and Executive’s employment hereunder with Good Reason
(as defined below). For purposes of this Agreement, “Good Reason” shall mean (i)
the material reduction of the Executive’s title, authority, duties and
responsibilities or the assignment to the Executive of duties materially
inconsistent with the Executive’s position or positions with the Company; (ii)
any reduction in Base Salary or Target Bonus of the Executive; (iii) a change in
the Executive’s principal work locations without Executive’s consent to a
location that is more than 25 miles from the Executive’s principal work
locations first established under Section 4 of this Agreement, or (iv) the
Company’s material breach of this Agreement.  Notwithstanding the foregoing,
Good Reason shall not be deemed to exist unless (x) notice of termination on
account thereof (specifying a termination date thirty (30) days from the date of
such notice) is given no later than 60 days after the time at which the event or
condition purportedly giving rise to Good Reason first occurs or arises and (y)
if there exists (without regard to this clause (y)) an event or condition that
constitutes Good Reason, the Company shall have fifteen (15) days from the date
notice of such a termination is given to cure such event or condition and, if
the Company does so, such event or condition shall not constitute Good Reason
hereunder.
 
(e)           Termination by the Executive other than for Good Reason. The
Executive may terminate this Agreement and Executive’s employment hereunder
other than for Good Reason, provided that the Executive gives the Company no
less than thirty (30) days prior written notice of such termination.
 
(f)           Definition of Change of Control. For purposes of this Agreement,
“Change of Control” shall mean the occurrence of any of the following:
 
(i)           any one person, or more than one person acting as a group,
acquires ownership of stock of the Company that, together with stock held by
such person or group, constitutes more than fifty percent (50%) of the total
voting power of the stock of the Company;
 
(ii)           any consolidation or merger of the Company into another
corporation or entity where the stockholders of the Company, immediately prior
to the consolidation or merger, would not, immediately after the consolidation
or merger, beneficially own, directly or indirectly, securities representing in
the aggregate more than fifty percent (50%) of the combined voting power of all
the outstanding securities of the surviving corporation (or of its ultimate
parent corporation, if any).
 
(iii)           the sale, lease or other transfer of all or substantially all of
the Company’s assets to an independent, unaffiliated third party in a single
transaction or a series of related transactions.
 

 
5

--------------------------------------------------------------------------------

 

(iv)           the date that a majority of the members of the Company’s Board of
Directors is replaced during any twelve (12) month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Company’s Board of Directors prior to the date of the appointment or election.
 
12)           PAYMENTS UPON TERMINATION.  In the event of the termination of
this Agreement and the Executive’s employment hereunder, the Executive shall
receive the amounts and benefits set forth below so long as the Executive (x)
executes a general release of claims in a form reasonably satisfactory to the
Company (the “Release”) and the applicable revocation period with respect to
such Release expires without the Executive having revoked the Release, in each
case within thirty (30) days following the date of termination, expiration or
non-renewal, and (y) does not breach any of the restrictive covenants in this
Agreement (collectively, “Restrictive Covenants”).  Subject to the foregoing,
any payments to be made in accordance with this Section 12 will be made (or, in
the event of continued payments, will commence) on the first payroll date
following the end of the 30-day period described in the preceding sentence.  The
Company agrees that the Release shall not impose restrictive covenants that are
broader and/or of longer duration than the Restricted Covenants.
 
(a)           Upon termination of this Agreement and Executive’s employment
hereunder pursuant to Section 11(a) hereof, the Executive (or the Executive’s
estate or beneficiaries in the case of the death of the Executive) (i) shall be
entitled to (A) receive any unpaid Base Salary and other benefits (including any
bonus for a calendar year completed before termination) earned and accrued under
this Agreement prior to the date of termination (and reimbursement under this
Agreement for expenses incurred prior to the date of termination), (B) a pro
rata bonus for the year of termination, if applicable, determined by multiplying
(I) the Performance Bonus that the Executive would have received under the Bonus
Plan for such year had his employment continued by (II) a fraction, the
numerator of which is the number of days employed during such year and the
denominator of which is 365, (C) indemnification in accordance with any
applicable indemnification plan, program, corporate governance document or other
arrangement, and any vested rights pursuant to any insurance plan, benefit plan
or retirement plan, and (D) treatment of the Option or other option grants in
accordance with the terms of the applicable plan and award agreement, provided
that the portion of the Option and options that was exercisable as of the
Effective Date, and the portion of the Option that would have become exercisable
on the next anniversary of the Effective Date following the date of termination,
shall become and remain exercisable for a period of 12 months following the date
of termination, and (ii) shall have no further rights to any other compensation
or benefits hereunder, or any other rights hereunder.
 
(b)           Upon termination of this Agreement and Executive’s employment
hereunder by the Company for Cause pursuant to Section 11(b) hereof or by
Executive other than for Good Reason pursuant to Section 11(e) hereof, the
Executive (i) shall be entitled to (A) receive any unpaid Base Salary earned and
accrued under this Agreement prior to the date of termination (and reimbursement
under this Agreement for expenses incurred prior to the date of termination),
and (B) indemnification in accordance with any applicable indemnification plan,
program, corporate governance document or other arrangement, and any vested
rights pursuant to any insurance plan, benefit plan or retirement plan, and (C)
in the case of the termination of the Executive’s employment by the Executive
other than for Good Reason pursuant to Section 11(e) hereof, treatment of the
Option or other option grants in accordance with the terms of the applicable
plan and award agreement, provided that the portion of the Option that was
exercisable as of the date of termination shall remain exercisable for a period
of 3 months following the date of termination, and (ii) shall have no further
rights to any other compensation or benefits hereunder, or any other rights
hereunder.
 

 
6

--------------------------------------------------------------------------------

 

(c)           Upon termination of this Agreement and Executive’s employment
hereunder (x) by the Company without Cause pursuant to Section 11(c) hereof, or
(y) by the Executive for Good Reason pursuant to Section 11(d) hereof, the
Executive (or the Executive’s estate or beneficiaries in the case of the death
of the Executive following the termination of Executive’s employment) (i) shall
be entitled to (A) receive any unpaid Base Salary, sign-on bonus, and other
benefits (including any bonus for a calendar year completed before termination)
earned and accrued under this Agreement prior to the date of termination (and
reimbursement under this Agreement for expenses incurred prior to the date of
termination), (B) a pro rata bonus for the year of termination, if applicable,
determined by multiplying (I) the Performance Bonus that the Executive would
have received under the Bonus Plan for such year had his employment continued by
(II) a fraction, the numerator of which is the number of days employed during
such year and the denominator of which is 365, (C) indemnification in accordance
with any applicable indemnification plan, program, corporate governance document
or other arrangement, and any vested rights pursuant to any insurance plan,
benefit plan or retirement plan, (D) continued payment of his Base Salary and
monthly payments of one-twelfth (1/12th) of the Target Bonus, in each case for
the 12-month period following the date of termination, (E) reimbursement of the
cost to the Executive of his COBRA premiums for the 12-month period following
the date of termination, and (F) treatment of the Option or other option grants
in accordance with the terms of the applicable plan and award agreement,
provided that the portion of the Option that was exercisable as of the
anniversary of the Effective Date immediately preceding the date of termination,
and the portion of the Option that would have become exercisable on the next
anniversary of the Effective Date following the date of termination, shall
become and remain exercisable for a period of 12 months following the date of
termination, and (ii) shall have no further rights to any other compensation or
benefits hereunder, or any other rights hereunder.
 
(d)           Upon termination of this Agreement and Executive’s employment
hereunder by the Company without Cause pursuant to Section 11(c) hereof or by
Executive for Good Reason pursuant to Section 11(d) hereof, in either case
within three months prior to and 12 months following a Change of Control, the
provisions of Section 12(c) shall apply, except that subsections 12(c)(i)(D) and
(F) shall be deleted and replaced with the following:  (D) receive a lump sum
cash payment equal to two times the sum of the Executive’s Base Salary Target
Bonus in effect immediately prior to any such termination, and (F) exercise 100%
of the Option and any other option granted to the Executive that was outstanding
immediately prior to the Change of Control, and such Option and options shall
remain exercisable for a period of 3 months following the date of termination.
 
(e)           Executive shall be under no obligation to seek other employment
and there shall be no offset against amounts due under this Agreement on account
of amounts earned by Executive from any subsequent employment.
 
13)           RESTRICTIVE COVENANTS.
 
    (a)           Noncompetition.  Executive acknowledges and agrees that during
the period of his employment with the Company and for the 12-month period
following the termination of such employment, regardless of the reason for such
termination (the “Restricted Period”), he shall not, directly or indirectly: (i)
engage in, manage, operate, control, supervise, or participate in the
management, operation, control or supervision of any business, entity or
division that competes with any business of the Company or any of its
subsidiaries (a “Competitor”) or serve as an employee, consultant or in any
other capacity for a Competitor; (ii) have any ownership or financial interest,
directly, or indirectly, in any Competitor including, without limitation, as an
individual, partner, shareholder (other than as a shareholder of a
publicly-owned corporation in which the Executive owns less than five percent
(5%) of the outstanding shares of such corporation), officer, director,
employee, principal, agent or consultant; or (iii) serve as a representative of
any Competitor.  Subject to the prior written consent of the Company (which
consent shall not be unreasonably withheld), Executive shall not be prohibited
from working for a noncompetitive part of a Competitor provided he does not
provide any services, directly or indirectly, for the competitive part of the
Competitor (including but not limited to supervising employees in the
competitive part of any such Competitor).

 
7

--------------------------------------------------------------------------------

 

(b)           Non-Solicitation; No-Hire.  Executive acknowledges and agrees that
during the Restricted Period he shall not, directly or indirectly, other than in
connection with carrying out his duties hereunder, knowingly (i) solicit or
induce any employee or consultant of the Company (or any individual who was an
employee or consultant of the Company at any time during the 6-month period
preceding any such solicitation or inducement) to (A) terminate his or her
employment or relationship with the Company, and/or (B) work for the Executive
or any Competitor, or (ii) hire, or be involved in the process of any business,
entity or division in hiring, any employee or consultant of the Company (or any
individual who was an employee or consultant of the Company at any time during
the 6-month period preceding any such hiring).  Notwithstanding the foregoing,
this Section 13(b) shall not apply to any employee or consultant whose
relationship with the Company was involuntarily terminated by the Company.
 
(c)           Non-Solicitation of Clients.  Executive acknowledges and agrees
that during the Restricted Period he shall not, directly or indirectly, solicit,
take away or divert, or attempt to solicit, take away or divert, the business or
patronage of any client or customer of the Company with the intention or for the
purpose of providing services that compete with the services provided by the
Company at the time of Executive’s termination or at any time during the
Restricted Period.
 
(d)           Disparaging Comments.  Executive agrees not to make critical,
negative or disparaging remarks about the Company or its management, business or
employment practices; provided that nothing in this Section 13(d) shall be
deemed to prevent the Executive from responding fully and accurately to any
question, inquiry or request for information when required by applicable law or
legal process, or to enforce this Agreement.  The Company and its officers and
directors shall not make critical, negative or disparaging remarks about the
Executive; provided that nothing in this Section 13(d) shall be deemed to
prevent the Company or its officers or directors from responding fully and
accurately to any question, inquiry or request for information when required by
applicable law or legal process, or to enforce this Agreement.

 
8

--------------------------------------------------------------------------------

 

(e)           Confidentiality.  The Executive acknowledges and agrees that the
Company’s business is highly competitive and that the Executive will be involved
in and become aware of the Company’s trade secrets, materials, know-how (whether
or not in writing), technology, product information and intellectual property
belonging to the Company (“Trade Secrets”) and all confidential matters (whether
available in written, electronic form or orally) relating to the Company and its
business (including without limitation its strategies, models, business and
marketing plans, pricing, sales and revenue information, financial performance,
etc.), and personal and other confidential information relating to its owners,
managers, investors, members, shareholders, executives, and employees (the
“Confidential Information”), all of which has been developed at great investment
of time and resources by the Company so as to engender substantial good will,
and all of which are and will remain the exclusive property of the
Company.  Therefore, the Executive agrees that during the period of his
employment with the Company and at all times thereafter, Executive shall not
disclose, shall keep secret, shall retain in strictest confidence and shall not
use for his benefit or the benefit of others, except in connection with the
business and affairs of the Company, any Trade Secret or Confidential
Information.
 
(f)           Acknowledgement.  Executive agrees and acknowledges that each
restrictive covenant in this Section 13 is reasonable as to duration, terms and
geographical area and that the same protects the legitimate interests of the
Company, imposes no undue hardship on Executive, and is not injurious to the
public.
 
14)           INJUNCTIVE RELIEF. The Executive agrees that the precise value of
the covenants in Sections 13 are so difficult to evaluate that no accurate
measure of liquidated damages could possibly be established and that, in the
event of a breach or threatened breach of such provisions, the Company shall be
entitled to temporary and permanent injunctive relief (without the position of a
bond or other security) restraining Executive from such breach or threatened
breach. In the event that any of the covenants made in Section 13 shall be more
restrictive than permitted by applicable law, such covenant shall be interpreted
to be as restrictive as otherwise allowed under applicable law.
 
15)           ARBITRATION.  Other than any request for injunctive relief by the
Company under Section 14, any and all controversies, claims, or disputes (each,
a “Dispute”) between the Executive (or his heirs, beneficiaries, estate,
executors or other legal representatives, as applicable) and the Company arising
out of, relating to, or resulting from this Agreement, the Executive’s
employment with the Company, or the termination of the Executive’s employment
with the Company, shall be resolved through binding arbitration to be held in
New York City, New York, and administered by the American Arbitration
Association (“AAA”) in accordance with its National Rules for the Resolution of
Employment Disputes (the “Rules”).  Except as provided by this Agreement and by
the Rules, including any provisional relief offered therein, arbitration will be
the sole, exclusive and final remedy for any Dispute.  Accordingly, except as
provided for by the Rules, neither party will be permitted to pursue court
action regarding claims that are subject to arbitration under this Section
15.  The prevailing party in such arbitration shall have the right to payment of
his or its respective attorneys’ fees from the other party.  Notwithstanding the
foregoing, this Agreement does not prohibit the Executive from pursuing an
administrative claim with a local, state or federal administrative body such as
the Equal Employment Opportunity Commission or the workers’ compensation
board.  This Agreement does, however, preclude the Executive from pursuing court
action regarding any such claim.

 
9

--------------------------------------------------------------------------------

 

 
16)           INDEMNIFICATION: During and after the Term, the Company shall
indemnify the Executive to the maximum extent permitted by any applicable
agreement, arrangement or corporate governance document of the Company or, in
the event no such agreement, arrangement or document exists, to the maximum
extent permitted by applicable law, in either case against all liabilities,
losses, damages and expenses actually and reasonably incurred by the Executive
in connection with any claim or proceeding arising out of, or relating to, his
services for the Company (“Losses”) other than Losses arising out of, or
relating to, (i) the Executive’s gross negligence, willful misconduct, fraud,
illegal actions, self-dealing, or dishonesty, (ii) any claim or proceeding by
the Company against the Executive, or (iii) any claim or proceeding by the
Executive against the Company.
 
17)           NOTICES: Any notice required or permitted to be given pursuant to
the provisions of this shall be sufficient if in writing, and if personally
delivered tot he party to be notified or if sent by registered or certified mail
to said party at the following addresses:
 
If to the Company:           Bovie Medical Corporation
5115 Ulmerton Road
Clearwater, FL 33760
Attn:  Robert Gershon, CEO
 
With a copy to:               Ruskin Moscou Faltischek, P.C.
1425 RXR Plaza
East Tower, 15th Floor
Uniondale, New York 11556
Attn:  Adam P. Silvers, Esq.
 
If to the Executive:           Jay D. Ewers
235 Third Avenue N Unit 535
St. Petersburg, Florida 33701
 
18)           SEVERABILITY: In the event any portion of this Agreement is held
to be invalid or unenforceable, the invalid or unenforceable portion or
provision shall not affect any other provision hereof and this Agreement shall
be construed and enforced as if the invalid provision had not been included.
 
19)           BINDING EFFECT: This Agreement shall inure to the benefit of and
shall be binding upon the Company and upon any person, firm or corporation with
which the Company may be merged or consolidated or which may acquire all or
substantially all of the Company's assets through sale, lease, liquidation or
otherwise. The rights and benefits of Executive are personal to him and no such
rights or benefits shall be subject to assignment or transfer by Executive.

 
10

--------------------------------------------------------------------------------

 

20)           GOVERNING LAW: This Agreement shall be construed and interpreted
in accordance with the laws of the State of New York, without regard to its
conflict of laws provisions.
 
21)           ENTIRE AGREEMENT: This Agreement constitutes the entire agreement
between the parties and supersedes and replaces any prior agreement (including
the Original Agreement); and there are no other agreements between the parties
with respect to the subject matter contained herein except as set forth herein.
 
22)           AMENDMENT AND MODIFICATION: All terms, conditions and provisions
of this Agreement shall remain in full force and effect unless modified,
changed, altered or amended, in writing, executed by both parties.
 
23)           SECTION 280G.  Notwithstanding anything in this Agreement to the
contrary, in the event that any payment or benefit received or to be received by
the Executive (including any payment or benefit received in connection with a
Change of Control or the termination of Executive’s employment, whether pursuant
to the terms of this Agreement or any other plan, arrangement or agreement) (all
such payments and benefits being hereinafter referred to as the “Total
Payments”) would not be deductible (in whole or part) by the Company as a result
of Section 280G of the Code, then, to the extent necessary to make such portion
of the Total Payments deductible (and after taking into account any reduction in
the Total Payments provided by reason of Section 280G of the Code in any such
other plan, arrangement or agreement), the portion of the Total Payments that do
not constitute deferred compensation within the meaning of Section 409A of the
Code shall first be reduced (if necessary, to zero), and all other Total
Payments shall thereafter be reduced (if necessary, to zero), with cash payments
being reduced before non-cash payments, and payments to be paid last being
reduced first; provided, however, that such reduction shall only be made if the
amount of such Total Payments, as so reduced (and after subtracting the net
amount of federal, state and local income taxes on such reduced Total Payments)
is greater than or equal to the amount of such Total Payments without such
reduction (but after subtracting the net amount of federal, state and local
income taxes on such Total Payments and the amount of the excise tax imposed
under Section 4999 of the Code on such unreduced Total Payments).  It is
possible that, after the determinations and selections made pursuant to this
Section 23, the Executive will receive Total Payments that are, in the
aggregate, either more or less than the amount properly determined under this
Section 23 (hereafter referred to as an “Excess Payment” or “Underpayment”, as
applicable).  If it is established, pursuant to a final determination of a court
or an Internal Revenue Service proceeding that has been finally and conclusively
resolved, that an Excess Payment has been made, then Executive shall promptly
repay the Excess Payment to the Company, together with interest on the Excess
Payment at the applicable federal rate (as defined in Section 1274(d) of the
Code) from the date of Executive’s receipt of such Excess Payment until the date
of such repayment. In the event that it is determined by a court or by the
accounting firm which was, immediately prior to the Change in Control, the
Company's independent auditor, upon request of either party, that an
Underpayment has occurred, the Company shall promptly pay an amount equal to the
Underpayment to Executive (but in any event within ten (10) days of such
determination), together with interest on such amount at the applicable federal
rate from the date such amount would have been paid to the Executive had the
provisions of this Section 23 not been applied until the date of payment.
 

 
11

--------------------------------------------------------------------------------

 

 
24)           SECTION 409A. This Agreement is intended to comply with or be
exempt from Section 409A of the Code and will be interpreted, administered and
operated in a manner consistent with that intent. Notwithstanding anything
herein to the contrary, if at the time of the Executive’s separation from
service with the Company he is a “specified employee” as defined in Section 409A
of the Code (and the regulations thereunder) and any payments or benefits
otherwise payable hereunder as a result of such separation from service are
subject to Section 409A of the Code, then the Company will defer the
commencement of the payment of any such payments or benefits hereunder (without
any reduction in such payments or benefits ultimately paid or provided to the
Executive) until the date that is six months following the Executive’s
separation from service with the Company (or the earliest date as is permitted
under Section 409A of the Code), and the Company will pay any such delayed
amounts in a lump sum at such time. If any other payments of money or other
benefits due to the Executive hereunder could cause the application of an
accelerated or additional tax under Section 409A of the Code, such payments or
other benefits shall be deferred if deferral will make such payment or other
benefits compliant under Section 409A of the Code, or otherwise such payment or
other benefits shall be restructured, to the extent possible, in a manner,
determined by the Company, that does not cause such an accelerated or additional
tax. To the extent any reimbursements or in-kind benefits due to the Executive
under this Agreement constitute “deferred compensation” under Section 409A of
the Code, any such reimbursements or in-kind benefits shall be paid to the
Executive in a manner consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv).
Each payment made under this Agreement shall be designated as a “separate
payment” within the meaning of Section 409A of the Code.  References to
“termination of employment” and similar terms used in this Agreement are
intended to refer to “separation from service” within the meaning of Section
409A of the Code to the extent necessary to comply with Section 409A of the
Code. Whenever a payment under this Agreement may be paid within a specified
period, the actual date of payment within the specified period shall be within
the sole discretion of the Company. In no event may the Executive, directly or
indirectly, designate the calendar year of any payment to be made under this
Agreement. Any provision in this Agreement providing for any right of offset or
set-off by the Company shall not permit any offset or set-off against payments
of “non-qualified deferred compensation” for purposes of Section 409A of the
Code or other amounts or payments to the extent that such offset or set-off
would result in any violation of Section 409A or adverse tax consequences to the
Executive under Section 409A.
 
 
[signature page follows]

 
12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have set their hands and seals as of the
date(s) set forth below (“Execution Date”).
 
 
 
/s/ Jay D. Ewers                                Date: October 14, 2015
Jay D. Ewers
 
 
Bovie Medical Corporation
 
 
/s/ Robert L. Gershon                                            Date: October
14, 2015
By:  Robert L. Gershon
Title:  Chief Executive Officer
 
 

 
13

--------------------------------------------------------------------------------

 
